Citation Nr: 0836895	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  00-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 18, 
1997, for the grant of service connection for transitional 
cell carcinoma of the bladder, status-post radical cystectomy 
with impotence, to include whether there was clear and 
unmistakable error (CUE) in prior rating determinations 
denying service connection.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and TB


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) via remand from the United States Court of Appeals 
for Veterans Claims (Court).  The matter originally came 
before the Board on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California (RO).  The Board denied the veteran's 
claim on appeal in an August 2005 Board decision, from which 
the veteran appealed to the Court.   


FINDINGS OF FACT

1.  The appellant died in May 2007.

2.  In a January 2008 memorandum decision, the Court vacated 
the Board's May 2005 decision and dismissed the appeal for 
lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in May 2007 during the pendency of his 
appeal to the Court.  

In its January 2008 memorandum decision, the Court outlined 
the following procedural history resulting from the veteran's 
appeal to the Court.  In May 2007, the Court issued a 
decision vacating and remanding the August 2005 Board 
decision on the matter of the issue on appeal.  On June 11, 
2007, judgment entered pursuant to Rule 36 of the Court's 
Rules of Practice and Procedure.  After that, on June 28, 
2007, the veteran's wife notified the Court that her husband 
had died in mid-May 2007.  

The Court then ordered the veteran's estate to show cause 
why-based on the veteran's death during the pendency of the 
appeal to the Court-the Court should not vacate the August 
2005 Board decision and dismiss the appeal.  See Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994) (vacating a Board decision 
and dismissing the appeal when a veteran dies while an appeal 
is pending).  The Court construed the response of the 
veteran's wife as a motion to substitute for the decedent 
veteran.  The Court stayed further proceedings on this matter 
pending a relevant decision.  See Pekular v. Mansfield, 21 
Vet. App. 495 (2007).

Ultimately, at the conclusion of the January 2008 memorandum 
decision, the Court decided that because the Court's May 2007 
decision had vacated the underlying Board decision, and 
remanded the case for further adjudication, substitution 
would provide no greater remedy than that provided by the 
application of Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The Court thus determined that the construed motion for 
substitution be denied.  The Court further determined that 
its October 2007 stay be lifted; the June 2007 judgment be 
recalled; the May 2007 memorandum decision be revoked; the 
August 2005 Board decision be set aside with respect to the 
matters appealed to the court; and that this appeal be 
dismissed.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2008).



ORDER

The appeal is dismissed.
 



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


